DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

This action is responsive to a Request for Continued Examination to U.S. Patent application 16/426,432 filed on 12/15/2021.  Claims 1-20 are pending in the case.    Claims 1, 10, and 19-20 have been amended. Claims 1, 10, and 19 are independent claims.
This action is made Non-Final.

Prior Art
Listed herein below are the prior art references relied upon in this Office Action:
Rajendran et al.  (US Patent Application Publication US 20160266864 A1), referred to as Rajendran herein.
Negi et al. (US Patent No. US 9843768 B1), referred to as Negi herein.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Rajendran in view of Negi.
Regarding independent claim 1, Rajendran discloses “A method for dynamically modifying an ongoing electronic presentation (Rajendran, at Abstract, real-time determination of remaining portions of a presentation responsive to “on the fly” presentation modifications.), the method comprising: 
after commencing an electronic presentation comprising content items for presentation by a computing system in a first sequence (id. at ¶ [0020], The presentation may include one or more portions, e.g., slides, video, and audio segments, arranged to achieve a desired pacing and flow.), identifying one or more … cues from a plurality of attendees to the electronic presentation (id. at ¶ [0035], receives, analyzes, and filters audience feedback, and provides it to the presenter.); 
determining the one or more … cues indicate a lack of engagement for at least a portion of the plurality of attendees with the electronic presentation (id. at ¶ [0021], a portion precipitating audience feedback indicating its message is, e.g., boring or unclear, may be identified for improvement.); 
in response to the lack of engagement, identifying a subset of one or more of the content items that have yet to be presented, wherein the one or more content items in the subset and include one or more characteristics of previously presented content items that elicited engagement (Examiner notes that a subset is not clearly defined in the claim set. The examiner interpret the subset as portions of a multimedia presentation. id. at ¶ [0020], making presentation changes during a presentation to, e.g., respond to audience feedback, e.g., Q&A, and rearrange the order and duration of presentation portions (informed by presentation history and customer data.); 
modifying the first sequence based on the physical cues to create a second sequence for which the content items will be presented, wherein modifying the first sequence includes reordering the content items such that the subset is presented sooner when presenting in the second sequence than in the first sequence (Examiner notes that current limitation describes reordering or rearranging presentation sequence according to the audience’s interest. Rajendran repeatedly discloses rearrange or reorder the order of presentation portions according to historical customer data at ¶ [0020]-[0021], [0024], [0043], [0085], and [0093]. id. at ¶ [0021], the system enables the presenter to, e.g., respond impromptu to topics relevant to an audience, and to rearrange the presentation as desired “on the fly” while preserving the pacing, duration, and integrity of the presentation as a whole. Moreover, metrics and other data relating to the presentation are saved for application to future preparations and presentations, thereby providing for continuous process improvement. For example, a particularly favored portion, e.g., one that is entertaining, informative, or tending to induce product interest, may be identified as such.); and 
presenting the content items in the second sequence to the plurality of attendees (id. at ¶ [0085], Fig. 9 displaying information and presentation views of a conference, a conference or track “owner” may vary the order of presentations as depicted at Fig. 11.).” Rajendran receiving audience feedback includes “likes,” questions, and comments, and may be formatted as text, audio, or video content. However, Rajendran does not explicitly teach one or more “physical” cues from a plurality of attendees. 
Negi is in the same field of systems and methods for indicating audience engagement (Negi, at column 1, line 55) that use a camera and computer vision to recognize facial emotions, use or wearable sensors to gauge electrical body response, remote heart monitoring, or other sensor capabilities as an indication of audience emotional response to a presenter (id. at column 1, line 59 to column 2, line 3), and human engagement metrics includes collective indicators taken from facial expressions, body language, gestures, and sensor responses (id. at column 5, lines 42-43).
Accordingly, it would have been obvious to one of ordinary skill in the art at the filing date of this application to modify Rajendran’s method with identifying facial emotions from the audience to the presentation and determine the physical cues as taught by Negi. The purpose of doing so would have been to display audience reaction when a speaker starts trying to communicate an idea, but a speaker is relatively isolated and may “miss the audience” or fail to get a point across in remote sessions (Negi, column 1, lines 16-18).
Independent claim 10 is directed towards an apparatus equivalent to a method executed by one or more processors found in the independent claim 1, and is therefore similarly rejected.
Independent claim 19 is directed towards one or more computer readable storage media equivalent to a method executed by one or more processors found in the independent claim 1, and is therefore similarly rejected.
Regarding claim 2, Rajendran in view of Negi all the limitation of independent claim 1. However, Rajendran does not explicitly teach “wherein the physical cues indicate reactions of the plurality of attendees and the method further comprises: aggregating the reactions to determine an overall reaction of the plurality of attendees.”
Negi is in the same field of systems and methods for indicating audience engagement (Negi, at column 1, line 55) that receiving audience reaction information from the plurality of members of the audience and aggregate the audience reaction information captured by the plurality of sensors (Negi, at column 6, lines 41-47).
Accordingly, it would have been obvious to one of ordinary skill in the art at the filing date of this application to modify Rajendran’s method with receiving and aggregating audience reaction information from the plurality of members of the audience as taught by Negi. The purpose of doing so would have been to maintain the privacy of the audience (Negi, at column 5, lines 59-60).
Claim 11 is directed towards an apparatus equivalent to a method found in the claim 2, and is therefore similarly rejected.

claim 3, Rajendran in view of Negi teaches all the limitation of independent claim 1 and its dependent claim 2. Rajendran further teaches “wherein modifying the first sequence based on the physical cues comprises: modifying the first sequence based on the overall reaction (Rajendran, at ¶ [0045], Audience reaction or interaction data, e.g., data relating to audience members such as questions, comments, “likes” relating to one or more presentation portions, and time spent on one or more presentation portions, are received by audience support service and transmitted to metadata service, also services including audience support service rearrange portions of a multimedia presentation according to audience member feedback as described at ¶ [0024].)
Claim 12 is directed towards an apparatus equivalent to a method found in the claim 3, and is therefore similarly rejected.
Claim 20 is directed towards one or more computer readable storage media equivalent to a method found in the limitations of claims 2 and 3, and is therefore similarly rejected.
Regarding claim 4, Rajendran in view of Negi teaches all the limitation of independent claim 1. Rajendran further teaches “wherein the portion includes a threshold amount of the plurality of attendees (Rajendran, at ¶ [0053], associating and correlating feedback based on the criteria include customer data corresponding to one or more audience members, and may be defined, and selected, by the presenter or moderator.).”
Claim 13 is directed towards an apparatus equivalent to a method found in the claim 4, and is therefore similarly rejected.
claim 5, Rajendran in view of Negi teaches all the limitation of independent claim 1 and its dependent claim 4. Rajendran further teaches “wherein the one or more characteristics include a topic of the subset (Rajendran, at ¶ [0021], system advantageously enables the presenter to, e.g., respond impromptu to topics relevant to an audience.).”
Claim 14 is directed towards an apparatus equivalent to a method found in the claim 5, and is therefore similarly rejected.
Regarding claim 6, Rajendran in view of Negi teaches all the limitation of independent claim 1 and its dependent claim 4. Rajendran further teaches “wherein the one or more characteristics include a media type of a plurality of media types (Rajendran, at ¶ [0034], discloses audience feedback includes, e.g., “likes,” questions, and comments, and may be formatted as text, audio, or video content.).”
Claim 15 is directed towards an apparatus equivalent to a method found in the claim 6, and is therefore similarly rejected.
Regarding claim 7, Rajendran in view of Negi teaches all the limitation of independent claim 1. Rajendran further teaches “wherein modifying the first sequence based on the physical cues comprises: deleting one or more of the content items (Rajendran, at ¶¶ [0042] and [0091], the presenter may modify the duration, order, or flow of a presentation, and the modification includes delete a presentation.).”
Claim 16 is directed towards an apparatus equivalent to a method found in the claim 7, and is therefore similarly rejected.
claim 8, Rajendran in view of Negi teaches all the limitation of independent claim 1. Rajendran further teaches “wherein the content items comprise speaking notes to a presenter for the electronic presentation (Rajendran, at ¶ [0054] and Fig. 7A, a presentation includes multi-layered slides includes the presenter's notes.”
Claim 17 is directed towards an apparatus equivalent to a method found in the claim 8, and is therefore similarly rejected.
Regarding claim 9, Rajendran in view of Negi teaches all the limitation of independent claim 1. Rajendran further teaches “wherein the content items comprise slides displayed to the plurality of attendees (Rajendran, at ¶ [0054] and Fig. 7A, slide 710 depicts a group of slides 710 a-c, each reciting the same phrase in three languages: English, Italian, and French. Presentation service 178 automatically selects one of slides 710 a-c based on a prior setting (stored, e.g., in data structure 400, or responsive in real-time to customer data received from customer data service 194 corresponding to attendees, e.g., audience composition by country, indicative of language and cultural tastes, which means the slides are created and selected for the plurality of attendees according to customer data.)
Claim 18 is directed towards an apparatus equivalent to a method found in the claim 9, and is therefore similarly rejected.

Response to Arguments/Remarks
Applicants’ amendments to claims 19 and 20 have been fully considered and are persuasive.  The 35 U.S.C. § 101 rejections of these claims are respectfully withdrawn.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEUNG W JUNG whose telephone number is (571)270-5249. The examiner can normally be reached Monday-Friday, 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on (571)272-3644. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

SEUNG W. JUNG
Examiner
Art Unit 2144



/SCOTT T BADERMAN/Supervisory Patent Examiner, Art Unit 2144